Citation Nr: 0218699	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  01-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1941 to April 
1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2001 rating decision by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
May 2001, a statement of the case was issued in May 2001, 
and a substantive appeal was received in June 2001.  


FINDING OF FACT

Bilateral hearing loss disability was not manifested 
during the veteran's active duty service or for many years 
after separation from service, nor is bilateral hearing 
loss otherwise related to such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)) (2002).  The 
intended effect of the new regulation is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement 
to service connection.  The March 2002 supplemental 
statement of case informs the veteran of the information 
and evidence necessary to warrant entitlement to the 
benefit sought.  Moreover, in both the November 2000 
letter from the RO and the March 2002 supplemental 
statement of case, the veteran was advised of the types of 
evidence VA would assist him in obtaining.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.

Furthermore, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  The record includes 
service medical records and VA medical records.  The 
record also includes the report of VA audiological testing 
and hearing examination with etiology opinion in September 
2001.  The requirements of 38 C.F.R. § 3.159(c)(4) have 
therefore been met.  Moreover, no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  

The Board has reviewed the facts of this case in light of 
the VCAA and the new VCAA regulations.  As discussed 
above, VA has made all reasonable efforts to assist the 
veteran in the development of the claim and has notified 
him of the information and evidence necessary to 
substantiate the claim.  



Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Analysis

The issue before the Board involves a claim of entitlement 
to service connection. Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing 
of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that 
the veteran exhibited hearing loss during service is not 
fatal to his claim.  The laws and regulations do not 
require in service complaints of or treatment for hearing 
loss in order to establish service connection.  See 
Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992). Instead, 
as noted by the United States Court of Appeals for 
Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record 
must include evidence of exposure to 
disease or injury in service that would 
adversely affect the auditory system 
and post- service test results meeting 
the criteria of 38 C.F.R. § 
3.385....For example, if the record 
shows (a) acoustic trauma due to 
significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound 
basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from 
a brief of the VA Secretary).

The Board notes that the record contains a September 2001 
VA audiological report which shows that the veteran does 
suffer from bilateral hearing loss as defined for VA 
purposes in 38 C.F.R. § 3.385.  The remaining question is 
whether such bilateral hearing loss is related to his 
military service. 

For purposes of this decision, the Board notes the 
veteran's World War II service and assumes for the sake of 
argument that he did suffer noise exposure during service.  
Nevertheless, the clear preponderance of the evidence is 
against a finding that his current bilateral hearing loss 
is related to such service.  The Board notes that service 
medical records reflect that in the beginning of service 
in 1941, the veteran's hearing was tested at 20/20 in both 
ears and at the end of service in 1945 his hearing was 
tested at 15/15 in both ears.  There is therefore no 
supporting evidence of a decrease in hearing acuity during 
service. 

Moreover, the VA examiner who conducted the September 2001 
examination offered a clear opinion that the veteran's 
current hearing loss was not related to service.  
Significantly, while the examiner noted noise exposure 
during service, he nevertheless was of the opinion that 
the veteran's hearing loss was age-related rather than 
related to noise exposure during service.  There is no 
contrary medical opinion of record.  The Board notes the 
veteran's implicit allegation that his current hearing 
loss is attributable to in-service noise exposure; 
however, the etiology of such disability is a medical 
question, and laypersons are not competent to address that 
question.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
In sum, there is no competent evidence of record 
suggesting any relationship between his current bilateral 
hearing loss and his military service more than fifty 
years ago.  

After reviewing the totality of the pertinent evidence, 
the Board finds that the preponderance of such evidence is 
against entitlement to service connection for hearing 
loss.  It follows that there is not such a state of 
equipoise between the negative evidence and the positive 
evidence to otherwise permit a favorable determination.  
38 U.S.C.A. § 5107(b)



ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

